Citation Nr: 0736593	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected residuals of left elbow 
cubital release syndrome.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 shows active duty service from 
August 2000 to January 2002, with 4 months, 26 days prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  These issues were previously before the Board 
in February 2006, when the Board remanded them for additional 
development and RO consideration of the evidence.

The veteran failed to report for a Board hearing scheduled 
for December 2005.

When this case was previously before the Board, it included 
the issue of entitlement to service connection for a skin 
disease of the face; this issue was resolved with the Board's 
February 2006 grant of the full benefit sought by the veteran 
on appeal.

The Board notes that the November 2002 rating decision on 
appeal assigned a 10 percent rating for his residuals of left 
elbow cubital release syndrome.  However, in a February 2003 
rating decision, the RO revised the rating to 20 percent, 
effective from the original effective date of service 
connection.  Thus, the issue on appeal is now whether any 
rating in excess of 20 percent is warranted throughout the 
period on appeal.

The sinusitis issue is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.


FINDING OF FACT

The veteran's residuals of left elbow cubital release 
syndrome are manifested by severe incomplete paralysis of the 
ulnar nerve in the veteran's minor arm.


CONCLUSION OF LAW

The criteria for a 30 percent initial disability rating (but 
no higher) for residuals of left elbow cubital release 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.124a, Diagnostic 
Code 8516 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

With regard to the issue of entitlement to a higher 
disability rating for residuals of left elbow cubital 
syndrome release, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated April 2002.  The Board 
notes that the notice provided regarding this claim was given 
in association with the veteran's original claim of 
entitlement to service connection for this disability.  Since 
the issue in this case (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).

Moreover, in the April 2002 letter, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the November 2002 rating decision on this issue which is 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2002 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO first furnished the appellant with a letter in March 
2006 which included specific notice directly explaining how 
VA determines disability ratings and effective dates.  This 
notice was provided to the appellant prior to the most recent 
RO-level readjudication of this case and issuance of a 
supplemental statement of the case in July 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been provided VA examinations to evaluate his 
claims.  The veteran's rating for his service connected left 
elbow disability was addressed by a VA examination in August 
2002.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
left elbow issue, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to this issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the left elbow claim.

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals of left elbow cubital release 
syndrome

The present appeal involves the veteran's claim of 
entitlement to a higher initial disability rating for his 
service connected left elbow disability.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's left elbow disability has been rated under the 
provisions of Diagnostic Code 8599-8516.  Diagnostic Code 
8599 is used to identify peripheral nerve disabilities that 
are not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  Diagnostic Code 8516 pertains to 
paralysis of the ulnar nerve.  The record reflects that the 
veteran is right handed; this is noted in multiple medical 
records including in the August 2002 VA examination report.  
Thus the veteran's left arm is his non-dominant or "minor" 
arm.  For a minor extremity, Diagnostic Code 8516 provides a 
10 percent rating for 'mild' incomplete paralysis,  a 20 
percent rating for 'moderate' incomplete paralysis, a 30 
percent rating for 'severe' incomplete paralysis, and a 50 
percent rating for complete paralysis.

Complete paralysis must be shown by such indications as the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

In this case, the Board finds that the August 2002 VA 
examination report of record provides little objective 
evidence to support the veteran's claim of entitlement to a 
rating in excess of 20 percent.  As discussed below, the 
Board finds the August 2002 VA examination report to be 
probative and adequate for rating purposes.  However, a 
subsequent June 2003 VA medical report shows objective 
evidence of the severity of the veteran's left elbow 
disability during a time of exacerbation or flare-up which, 
resolving doubt in favor of the veteran, substantially 
supports his claim that the criteria for a 30 percent rating 
are satisfied.  The preponderance of the evidence, however, 
is against assignment of any rating in excess of 30 percent.

The veteran underwent a VA examination in August 2002 which 
addressed, among other issues, the veteran's left elbow 
disability.  The Board finds that the August 2002 VA 
examination report presents no persuasive evidence that the 
veteran's left elbow disability manifests in "severe" 
incomplete paralysis, and the report provides no basis for 
finding that the disability warrants any rating in excess of 
20 percent.  However, as the Board ultimately finds that a 30 
percent rating is warranted on the basis of other evidence of 
record, the Board focuses its attention upon the August 2002 
VA examination report's findings which demonstrate that no 
rating in excess of 30 percent is warranted.  In the Board's 
view, any discrepancies between the August 2002 VA 
examination and other evidence of record is due predominantly 
to the fact that the veteran's symptoms were observed in a 
more exacerbated state for subsequent medical consultations; 
the veteran is being afforded the benefit of the doubt 
regarding those discrepancies in this decision.  The 
objective findings of the competent and thorough August 2002 
VA examination report nevertheless retain probative value 
regarding clinical details of the veteran's left elbow 
pathology examined at that time.

First, the Board notes that the veteran's symptom complaints 
during this examination did not suggest any aspects of 
'complete' paralysis involving his left elbow; no other 
contentions or evidence of record suggest complete paralysis.  
The August 2002 VA examination report shows that the veteran 
reported experiencing constant pain of varying intensity 
throughout the day.  The veteran further reported "noticing 
some subjective decreased sensory to the medial aspect of his 
left forearm."  The veteran also described chronic weakness 
of his left arm, associated with flare-ups, as a result of 
the surgical cubital release procedure.  Significantly, the 
veteran did not describe the weakness as a neurological 
deficit at that time, but described it as muscle soreness; 
his own sense was that "it is because he is not able to 
exercise more with his left arm."  Finally, the veteran also 
reported some "shakiness of hand" which was described as 
slight and "is difficult to see it when he is doing it."  
This symptom was described as something that "does not 
affect his daily activities and does not effect his job."

Significantly, the August 2002 VA examination report shows 
that objective findings upon examination included "some 
subjective sensory deficit on the medial aspect of the left 
forearm," although apparently not in the hand.  The veteran 
was able to "flex all the tips of his fingers to the palmar 
surface of his hands without any problems."  Furthermore, 
"He can oppose all the tips of the fingers to the tip of the 
thumb without any difficulty."  Left hand strength was 
reported to be "5-/5" and there was "no shakiness noticed 
in his hands at this time.  If any, there is a very mild, 
fine tremor noticed, but it is very slight and not very 
visible at this time."

The neurological section of the August 2002 examination 
report shows that the veteran's left upper extremity reflexes 
were tested and were "1/4."  The Board notes this result, 
but relies upon the examining physician's own interpretation 
of the objective findings which conclude that the findings 
are all "Essentially negative, within range of normal."  
The August 2002 examination report also references a 
September 2001 elbow x-ray report which found "Normal 
bilateral elbows."  The Board finds that the August 2002 VA 
examination report weighs substantially against a finding 
that the veteran's left elbow disability manifests is 
symptoms more severe that contemplated by a 30 percent 
rating, and the August 2002 VA examination report shows that 
the veteran does not have complete paralysis of the ulnar 
nerve in his left (minor) arm.

The Board has also considered whether any rating in excess of 
30 percent may be warranted on the basis of any other 
applicable ratings.  In this regard, it is not entirely clear 
to the Board that the veteran's disability, which is 
essentially a diagnosis involving an element of the nervous 
system, can be properly considered a disability of the 
musculoskeletal system such that ratings for limitation of 
motion may be applicable in this case.  In any event, in 
order to provide the veteran's claim with every 
consideration, the Board has reviewed the evidence in light 
of Diagnostic Codes 5205, 5206, 5207, 5208 and 5213 
concerning limitation of motion for an elbow or forearm.  For 
purposes of this decision, the normal motion of an elbow is 
from 0 degrees to 145 degrees of flexion, 0 to 80 degrees of 
forearm pronation, and 0 to 85 degrees of forearm supination. 
38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5205 is for application when there is 
ankylosis of the elbow, but there is no suggestion in this 
case that the veteran's elbow is ankylosed or otherwise 
committed to a single fixed position as a result of his left 
elbow disability; thus Diagnostic Code 5205 is not applicable 
in this case.  38 C.F.R. § 4.71a, Code 5205.

Limitation of flexion of the minor forearm (elbow) is rated 
30 percent disabling when motion is limited to 55 degrees, 
and a maximum of 40 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5206.  The August 2002 VA examination 
report shows that the veteran demonstrated left elbow flexion 
to 140 degrees.  The shown range of motion does not meet the 
criteria for a rating in excess of 30 percent for the 
veteran's left elbow disability.

A 30 percent rating is assigned for limitation of extension 
of the minor forearm (elbow) when motion is limited to 100 
degrees, and a maximum of 40 percent when limited to 110 
degrees.  38 C.F.R. § 4.71a, Code 5207.  Although the August 
2002 VA examination report does not explicitly report left 
forearm extension, the report reflects that the examiner 
performed range of motion testing on both of the veteran's 
elbows and found them to be "within range of normal."  
Under the circumstances of this case, where the service 
connected disability features impairment of a nerve, and the 
veteran has not alleged a disabling mechanical limitation of 
his range of motion, the Board believes it reasonably clear 
that the veteran's left elbow retains a range of motion 
permitting extension of the forearm beyond the 110 degree 
position.  As such, it is reasonable to conclude that the 
criteria for a rating in excess of 30 percent under 
Diagnostic Code 5207 are not met, without further delaying 
appellate review to obtain an express numerical indication to 
that effect.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.  As the veteran will 
now be in receipt of a 30 percent disability rating for his 
left elbow disability, no higher rating may be warranted 
under this Diagnostic Code.

The Board notes that a 30 percent rating for loss of 
supination and pronation in the minor arm requires a complete 
loss of the capacity for such motion due to bone fusion; as 
such impairment is not suggested by either the veteran's 
contentions nor the evidence in this case, no such rating is 
for application.  38 C.F.R. § 4.71a, Code 5213.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  In this 
case, the Board is giving consideration to some Diagnostic 
Codes which contemplate musculoskeletal disability when the 
veteran's service-connected left elbow disability is 
neurological in nature.  The Board extends its consideration 
to these additional Diagnostic Codes to afford the veteran 
the benefit of the possibility that his disability may 
manifest in symptoms more appropriately analogized to those 
causing disabling limitation of motion.  The Board 
acknowledges that the veteran has experiences substantial 
pain associated with his neurological left elbow pathology; 
in the Board's view, this pain from nerve involvement cannot 
be reasonably analyzed in the same manner as musculoskeletal 
pain which produces specific discernable limits on functional 
range of motion in an injured joint.  The veteran is not 
service connected for any musculoskeletal pathology of the 
left elbow, and there is no indication in the evidence that 
the pain from his neurological disability is associated with 
a specific motion or produces a particular limitation of the 
veteran's functionally useful range of motion.  Thus, in this 
case, the Board finds that no useful purpose would be served 
by remanding this case to seek additional testing and 
reporting of the veteran's functional range of motion where 
his pain is attributed to pathology of a nerve and not use of 
a discernable range of motion or structural/mechanical 
limitation.

Objective findings in the August 2002 VA examination report 
include that there was no swelling, no effusion, and no 
redness on the left elbow.  The examination report found all 
objective signs to be essentially "within range of normal" 
and reflected that x-rays also showed a normal left elbow.  
There was "mild pain" clinically observed in the left elbow 
when the examiner applied pressure to the medical aspect and 
"sometimes mild pain" on the external aspect.  It was also 
noted that "There is some tenderness to deep palpation on 
both medial and external aspect of the elbow, with forward 
flexion of the left hand, but it is mostly on the medial 
aspect than the external."  There is no indication of pain 
interfering with any particular portion of a range of motion, 
nor does the August 2002 report's discussion of visible 
behavior or pathology suggest that the veteran's neurological 
disability is understood to cause any mechanical or 
functional limitation of range of motion.

The Board also observes the Court's guidance for cases in 
which the veteran describes symptoms which periodically 
increase in severity to become more severe than clinically 
observed during VA examination.  The Board acknowledges 
Ardison v. Brown, in which the Court held that the duty to 
assist requires that, when a claimant's medical history 
indicates that his condition undergoes periods of remission 
and recurrence, VA must provide a medical examination during 
the period of recurrence in order to provide a proper 
disability rating.  Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); see Bruce v. West, 11 Vet.App. 405, 410 (1998) 
(interpreting the Court's decision in Ardison).  However, 
more applicable in this case is the Court's more recent 
holding, in Voerth v. West, that an examination is not 
necessary during the active phase of a disease that did not 
interfere with employment and where the short duration of the 
active phase made arranging for an examination infeasible.  
Voerth v. West, 13 Vet.App 117 (1999).

Significantly, even the veteran's own discussion of his pain 
during flare-ups indicates that the described flare-ups 
usually last for a duration of hours and do not interfere 
with the veteran's employment.  The August 2002 VA 
examination report shows that although the veteran described 
left elbow pain during flare-ups which affected his daily 
activities, "Even so, he is right handed.  Basically, this 
condition does not affect his job [as] a security officer 
because he usually has a clerical job where [he] is just 
checking IDs, so basically, this condition does not affect 
his job at this time."  The veteran described the flare-ups 
as essentially triggered by overuse involving weight-bearing, 
pushing, and pulling; the pain associated with flare-ups was 
described by the veteran as "usually lasts for one to two 
hours."  Thus, the Board finds that it is not feasible, and 
not necessary, to further delay appellate review to attempt a 
VA examination of the veteran's elbow during a flare-up of 
his pain associated with the neurological pathology of his 
left elbow.  Voerth, supra.

Turning to the VA treatment reports of record following the 
August 2002 VA examination report, the Board finds that there 
is competent medical evidence of symptoms more severe than 
those reflected during the August 2002 examination report.  
The Board notes that a March 2003 treatment report notes that 
the veteran was clinically assessed to have "Left elbow pain 
& decreased [range of motion]...."  This finding corresponds 
to the veteran's left elbow showing "Limited [range of 
motion] ... with flexion, extension, adduction, & abduction."  
A separate March 2003 treatment report refers to "apparent 
ulnar nerve entrapment with partial bone removal" and 
identifies "decreased sensation on left 4th and 5th digit" as 
well as "decreased [range of motion]."  No further detail 
is documented in these reports.

A June 2003 VA treatment report, however, presents 
significant findings pertinent to the veteran's claim.  Of 
particular note, the veteran's left elbow was clinically 
observed to show "Swelling" and "joint stiffness."  The 
record reflects that these symptoms are associated with the 
veteran's service connected pathology as no left elbow 
diagnosis is given other than "Cubital Tunnel Syndrome Left 
... Now with re occurring [symptoms]."  During this June 2003 
examination, the veteran reported that he experienced "a 
shocklike sensation from the left elbow to the hand and 
chronic localized joint pain."  The veteran further 
described that he could only relieve the pain by keeping his 
elbow still.  The veteran's left elbow active flexion was to 
120 degrees and his left elbow active extension was to 40 
degrees.  Neurological testing revealed that all of the 
veteran's left hand pinch strengths were "weak," reflecting 
reduced motor capacity.  Functional examination revealed that 
the veteran's "Left hand was nonfunctional with the use of a 
gripper/pincer 13# average after 3 trials."

In the Board's view, the June 2003 examination findings 
support the veteran's claim to the extent that there are 
persuasively documented objective signs of significant 
disability; the documented symptoms involve sensory and motor 
deficits which can be reasonably characterized as "severe" 
incomplete paralysis of the ulnar nerve.

The Board further observes, however, that the limitations 
shown in the veteran's ranges of motion are not so severe as 
to show that the criteria for a rating in excess of 30 
percent are met under any applicable diagnostic code.  Even 
during this documented instance of significant pain and 
swelling, there is no suggestion that the veteran's elbow was 
ankylosed, and the shown loss of flexion and extension are 
not of compensable severity when evaluated under the 
applicable criteria for rating loss of range of motion.

There is some difficulty in the task of rating the veteran's 
ulnar nerve disability picture under the Diagnostic Codes for 
loss of range motion, but the Board notes that Diagnostic 
Code 8516 for paralysis of the ulnar nerve contemplates all 
of the features of the veteran's disability, including pain 
and functional limitation.  In consideration of all the 
circumstance of this case, the Board finds that Diagnostic 
Code 8516 is the appropriate Code for rating the veteran's 
left elbow disability.  The Board further finds that the June 
2003 VA treatment report persuasively demonstrates pain, 
functional limitation, and clinical features of the veteran's 
disability which constitute "severe" incomplete paralysis 
of the ulnar nerve.

Subsequent VA treatment records provide less detail but do 
not substantially contradict the disability picture presented 
by the June 2003 VA treatment report.  A July 2003 VA 
treatment report shows the veteran's report of pain and 
numbness of the left elbow, with clinically observed 
tenderness, decreased grip, and limited flexion and 
extension.  To the extent that additional VA treatment 
records make reference to the veteran's left elbow, no 
significant detail of clinical testing or observations are 
provided which probatively supplement or contradict the more 
pertinent reports of record discussed above.

The Board also notes that the evidence of record includes a 
June 2002 witness statement submitted in support of the 
veteran's claim, to the effect that the veteran complains of 
pain and some functional difficulty due to his left elbow.  
The Board acknowledges these contentions, and observes that 
the disability rating assigned to the veteran's left elbow 
pathology contemplates these symptoms.

The Board has also considered that the record reflects that 
the veteran has a surgical scar on his elbow which may be 
considered a residual of the surgical treatment of the 
service-connected pathology.  However, it is noted in passing 
that the veteran has advanced no contentions nor made any 
documented complaints about any symptoms associated with this 
scar.  The August 2002 VA examination report describes the 
scar as "2 1/2 inches in length and this scar is well-healed 
with no abnormalities noticed on the scar."  Thus, there is 
no suggestion of pertinent disability associated with the 
surgical scar itself.

In summary, the Board finds that the totality of the evidence 
of record supports a finding that the veteran's left elbow 
disability manifests in "severe" incomplete paralysis of 
the ulnar nerve.  The most persuasive objective evidence to 
this effect is from June 2003, but the Board notes that the 
veteran's description of severely disabling symptoms 
associated with frequent flare-ups of his left elbow 
disability have been reasonably consistent throughout the 
period on appeal.  Although the evidence is not clear 
throughout the appeal period, the Board believes that the 
June 2003 objective findings sufficiently corroborate the 
veteran's claims and create reasonable doubt regarding the 
severity of the disability prior to June 2003; the Board 
notes that the August 2002 VA examination report shows the 
veteran describing "agonizing pain" during flare-ups.  
Resolving reasonable doubt in favor of the veteran, the Board 
declines to apply a staged rating in this case; the Board 
believes it is reasonable to assign the 30 percent rating 
back to the effective date of the grant of service connection 
in January 2002.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his left elbow 
disability.  The Board acknowledges that this appeal may be 
understood to contend that the appropriate disability rating 
is even higher than that assigned in this decision.  However, 
the Board must note that while lay-statements are competent 
to provide evidence regarding history and symptomatology, 
they are not competent to provide evidence regarding the 
clinical severity of the veteran's disabilities.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of the clinical severity of 
a disease or disability.  The Board finds that, accounting 
for the veteran's contentions and the objective medical 
reports, a 30 percent rating is the appropriate rating in 
this case.  A 30 percent rating contemplates the criteria 
most nearly approximating the left elbow disability picture 
demonstrated by the competent evidence.  The preponderance of 
the evidence is against the assignment of any higher 
disability rating.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board finds, after resolving reasonable doubt in favor of 
the veteran, that the evidence support the assignment of a 
rating of 30 percent for the left elbow disability under 
Diagnostic Code 8516.  The appeal is granted to that extent.  
The preponderance of the evidence is against assignment of 
any disability rating in excess of 30 percent.  Consequently, 
the Board finds that the benefit-of-the doubt doctrine is 
inapplicable, and the appeal must be denied to the extent.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An initial disability rating of 30 percent (but no higher) 
for residuals of left elbow cubital release syndrome is 
warranted from January 5, 2002 (the effective date of the 
grant of service connection).  To this extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.


REMAND

On March 31, 2003, the veteran filed claims of service 
connection for several disorders, including "sinusitis."  
The veteran advanced this claim with evidence of pertinent 
symptoms during service and following service.  The RO denied 
entitlement to service connection for sinusitis, and the 
present appeal ensued.  

The Board remanded this issue in February 2006 for additional 
development of the medical evidence.  In an April 2006 VA 
examination report, together with its May 2007 addendum, a VA 
examiner acknowledged the veteran's symptoms and agreed with 
the veteran that these symptoms were manifestations of a 
chronic pathology with onset during service; the VA examiner 
attributed the symptoms to a diagnosis of 'chronic rhinitis' 
rather than the previously reported 'chronic sinusitis.'  In 
accordance with the VA examination findings, by rating 
decision in July 2007 the RO granted service connection for 
the pathology responsible for the veteran's pertinent 
symptoms, awarding service connection for 'chronic rhinitis.'

In the July 2007 rating action, however, the RO assigned an 
effective date of April 27, 2006, for the grant of service 
connection for rhinitis, rather than the March 31, 2003, date 
of claim for sinusitis.  The Board's reading of the April 
2006 examination report and May 2007 addendum is that the 
examiner believed that the symptomatology manifested during 
service (which the veteran had been describing as sinusitis) 
was actually rhinitis.  The failure to assign the date of 
claim (March 31, 2003) as the effective date for the grant of 
service connection for rhinitis makes it unclear whether it 
was recognized by VA that the disability for which service 
connection was granted (rhinitis) was actually the same 
disability which the veteran (as a layperson) had been 
incorrectly describing in his claim as sinusitis.  The Board 
believes that in order to afford the veteran due process of 
law, clarification by the RO is necessary before the Board 
may proceed with appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the claims file and 
formally determine whether an effective 
date of March 31, 2003, is warranted for 
the grant of service connection for 
chronic rhinitis.  If the RO determines 
that an effective date of March 31, 2003, 
is not warranted, then the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


